Citation Nr: 0324428	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  01-04 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a gunshot wound to the right 
shoulder.  

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) from 
August 11, 1999 to August 26, 2001.  

3.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD from August 27, 2001 to May 28, 2002.  

4.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD since May 29, 2002.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1962 
to October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Specifically, by a December 1994 
rating action, the RO denied the issue of entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected residuals of a gunshot wound to the right 
shoulder.  Following receipt of notification of the decision, 
the veteran perfected a timely appeal with respect to the 
denial of this increased rating claim.  In November 1996, the 
Board remanded this issue to the RO for further evidentiary 
development.  After completion of the instructions set forth 
in the November 1996 remand, the RO, by a December 1997 
rating action, awarded a 30 percent evaluation to this 
disability, effective from June 1994.

Further, the current appeal also arises from an October 2000 
decision, wherein the RO granted service connection for PTSD 
and assigned a 30 percent evaluation to this disability, 
effective from August 11, 1999.  

After receipt of notification of the decision, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to an initial rating greater than 30 percent for 
the service-connected PTSD.  In the substantive appeal which 
was received at the RO in May 2001, the veteran requested a 
personal hearing.  Subsequently, in October 2001, the veteran 
withdrew this request.  

Upon receipt of additional VA medical records received later 
in October 2001, the RO, by a February 2002 rating action, 
awarded a 50 percent disability evaluation for the 
service-connected PTSD, effective from August 27, 2001.  
Following consideration of further relevant evidence 
received, the RO, by a September 2002 rating action, granted 
an increased disability evaluation of 70 percent for the 
service-connected PTSD, effective from May 29, 2002.  

As such, the PTSD issues currently before the Board are 
correctly defined as listed on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the United States Court of Appeals for Veterans Claims 
(Court) stipulates that, when an appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability rating, the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found).  

Additionally, the current appeal arises from September 2002 
and November 2002 rating actions.  In those decisions, the RO 
denied the issue of entitlement to service connection for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  


FINDINGS OF FACT

1.  By a December 1994 rating action, the RO denied the issue 
of entitlement to a disability evaluation greater than 
10 percent for the service-connected residuals of a gunshot 
wound to the right shoulder.  

2.  Following receipt of notification of the December 1994 
decision, the veteran, in January 1995, submitted his notice 
of disagreement with the denial of his increased rating 
claim.  

3.  In April 1995, the RO furnished the veteran and his 
representative with a statement of the case concerning this 
increased rating issue and, later in the same month, received 
from the veteran his substantive appeal.  The RO's receipt of 
the veteran's substantive appeal in April 1995 constituted 
his timely perfection of the appeal of his claim for an 
increased rating for his service-connected right shoulder 
disability.  

4.  In a rating decision dated in December 1997, the RO 
increased the disability rating for the service-connected 
right shoulder disability to 30 percent disabling.  

5.  In written correspondence received in January 1998, the 
veteran withdraw the appeal of a disability rating in excess 
of 30 percent disabling for the service-connected right 
shoulder disability.


CONCLUSION OF LAW

The Board does not have jurisdiction to consider the claim of 
entitlement to a disability rating greater than 30 percent 
for the service-connected residuals of a gunshot wound to the 
right shoulder.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2002).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal, and a dismissal is 
therefore appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2002).  

As the Board has discussed in the Introduction portion of 
this decision, the RO, by a December 1994 rating action, 
denied the issue of entitlement to a disability evaluation 
greater than 10 percent for the service-connected residuals 
of a gunshot wound to the right shoulder.  Following receipt 
of notification of the decision, the veteran perfected a 
timely appeal with respect to the denial of this increased 
rating claim.  Specifically, in January 1995, the veteran 
submitted his notice of disagreement with the denial of this 
increased rating claim.  In April 1995, the RO furnished the 
veteran and his representative with a statement of the case 
concerning this increased rating issue and, later in the same 
month, received from the veteran his substantive appeal.  

In November 1996, the Board remanded this claim to the RO for 
further evidentiary development.  Following completion of the 
instructions set forth in the November 1996 remand, the RO, 
by a December 1997 rating action, awarded a 30 percent 
evaluation to this disability, effective from June 1994.  
Thereafter, in a January 1998 statement, the veteran 
specifically stated that he "agree[d] with the . . . 
decision to increase . . . [his] right shoulder . . . 
[disability] rating to . . . 30 percent" and that he 
"agree[d] to withdraw . . . [his] appeal as all benefits 
sought have been granted."  

Given the clear message of the January 1998 statement from 
the veteran, the Board concludes that further action with 
regard to the appeal of the increased rating claim for the 
service-connected residuals of a gunshot wound to the right 
shoulder is not appropriate.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.204 (2002).  The Board does not have 
jurisdiction of this increased rating claim and, as such, 
must dismiss the appeal of this issue.  See, 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2002).  


ORDER

The appeal for entitlement to a disability rating greater 
than 30 percent for the service-connected residuals of a 
gunshot wound to the right shoulder is dismissed.  





REMAND

Initially, the Board notes that there was a substantial 
change in the law during the pendency of the veteran's 
appeal.  Specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2002); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

In July 2003 in the present case, the RO transferred the 
veteran's case to the Board.  In the following month, the 
veteran submitted additional evidence.  According to this 
newly received information, the veteran continues to receive 
treatment for his service-connected PTSD at the VA Medical 
Center (VAMC) in Gainesville, Florida.  Importantly, copies 
of records of psychiatric treatment that the veteran has 
received at this medical facility, which have been obtained 
and associated with his claims folder, are dated only through 
March 2003.  On remand, therefore, the RO should procure any 
additional available records of treatment that the veteran 
has received at the Gainesville VAMC since April 2003.  

Also in August 2003, the veteran submitted a copy of a July 
2003 letter from the Social Security Administration (SSA) 
which informed him that he had been awarded disability 
benefits.  Attached to this letter was a partial copy of the 
SSA decision which granted disability benefits to the 
veteran.  According to the decision, the bases of the grant 
of SSA disability benefits to the veteran were his 
service-connected PTSD, his service-connected residuals of a 
gunshot wound to his right shoulder, and his 
nonservice-connected left foot metatarsalgia.  Importantly, 
only a partial copy of the decision granting SSA disability 
benefits to the veteran has been received and associated with 
his claims folder.  Further, the medical evidence used as 
support for the award have not been procured.  On remand, 
therefore, the RO should attempt to obtain this information.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain the veteran's 
complete clinical records relating to the 
PTSD and right shoulder treatment that he 
has received at the Gainesville VAMC 
since April 2003.  

2.  The RO should also procure copies of 
the full July 2003 decision awarding the 
veteran SSA disability benefits, as well 
as the evidence used in support of the 
grant.  All available documents should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and extent of his 
service-connected PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  In addition, 
the examiner should provide a Global 
Assessment of Functioning (GAF) score 
along with an explanation of the score's 
meaning.  The examiner should render an 
opinion whether the service-connected 
PTSD alone prevents employment.  

4.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and extent of the 
service-connected residuals of a gunshot 
wound to his right shoulder.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent right shoulder pathology 
found on examination should be noted in 
the report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to the effect of 
the service-connected residuals of a 
gunshot wound to the veteran's right 
shoulder on his ability to obtain and 
maintain gainful occupation.  The 
examiner should render an opinion whether 
the service-connected right shoulder 
disability alone prevents employment.

5.  The RO should then re-adjudicate the 
issues of entitlement to an initial 
disability rating in excess of 30 percent 
for PTSD from August 11, 1999 to 
August 26, 2001; entitlement to an 
initial disability rating in excess of 50 
percent for PTSD from August 27, 2001 to 
May 28, 2002; entitlement to an initial 
disability rating in excess of 70 percent 
for PTSD, effective since May 29, 2002; 
and entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC (with 
regard to the increased rating claims for 
the service-connected PTSD) and the 
statement of the case (with regard to the 
issue of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disabilities) in June 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



